                                                                                                                                                                 FILED USBC am pm
 Fill in this information to identify your case:                                                                                                                  201SNPV13^9:^0
 Debtor 1                  AMADOU NDIAYE
                            First Name                           Middle Name                          Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States BankruptcyCourt for the:                   DISTRICTOFARIZONA

 Case number
 (if known)
                                            4W-Q wz                                                                                                              D Check if this is an
                                                                                                                                                                   amended filing



Official Form 106Sum
Summa                  of Your Assets and Liabilities and Certain Statistical Information                                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summaryand checkthe box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                   Vow assets
                                                                                                                                                                   Value of what you own

 1      ScheduleA/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................      S                       u-(
        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................           $               28, 320. 00

        1c. Copy line 63, Total ofall property on Schedule MB...............................................................................................        $               28,320.00

 Part 2:        Summarize Your Liabilities




2.      Schedule D: CreditorsWhoHave ClaimsSecuredby Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                       $               43, 322. 00

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.                                                             $                       0. 00

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F.                                                          $               22, 800.00


                                                                                                                                    Your total liabilities $                    66, 122. 00


 Part 3:        Summarize Your Income and Ex enses

4.      Schedule I: Your Income (Official Form 1061)
        Copyyourcombinedmonthly incomefrom line 12 of Schedule/................................................................................ $                                    3, 420. 00

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copyyour monthlyexpensesfrom line 22cof ScftecfuteJ.......................................................................... $                                              3, 953.00

 Part 4:        Answer These Questions for Administrative and Statistical Records

6.      Are you filing for bankruptcy under Chapters 7, 11, or 13?
        D No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
        What kind of debt do you have?
                                                          <.
                Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal, family, or
                household purpose. " 11 U. S. C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U. S. C. § 159.

        D       Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Checkthis box and submit this form to
                the court with your other schedules.
 Official Form 106Sum                    Summary of Your Assets and Liabilitiesand Certain Statistical Information                                                        page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase. com                                                                                                      Best Case Bankruptcy


               Case 2:19-bk-05842-PS                              Doc 8 Filed 05/13/19 Entered 05/13/19 15:55:56                                                          Desc
                                                                  Main Document     Page 1 of 37
 Debtor 1      AMADOU NDIAYE                                                               Case number (if known)

8.     From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 1228 Line 11; OR, Form 122C-1 Line 14.                                                                4, 971. 00


9.     Copythe following special categories of claims from Part4, line 6 of ScheduleE/F:




       9a. Domestic support obligations (Copy line 6a.)                                                 $                0.00
       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                        $                0.00
       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)              $                0.00

       9d. Student loans. (Copy line 6f.)                                                               $                0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                             $                0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)          +$                0. 00


       9g. Total. Add lines 9a through 9f.                                                   !                         0.00




Official Form 106Sum                               Summary of Your Assets and Liabilitiesand Certain Statistical Information            page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - wvw. bestcase. com                                                              Best Case Bankruptcy

             Case 2:19-bk-05842-PS                              Doc 8 Filed 05/13/19 Entered 05/13/19 15:55:56                   Desc
                                                                Main Document     Page 2 of 37
 Fill in this information to identify your case and this filing:

                            AMADOU NDIAYE
                            First Name                       Middle Name                    Last Name

 Debtor 2
 (Spouse, if filing)        First Name                       Middle Name                    Last Name


 United States Bankruptcy Court for the:             DISTRICT OF ARIZONA

 Case number                                                                                                                                  D     Check if this is an
                                                                                                                                                    amended filing



Official Form 106A/B
Schedule A/B: Pro e                                                                                                                                12/15
In each category, separately list and describe items. List an asset only once. If an asset fits In more than one category, list the asset in the category where you think
it fits best. Be as complete and accurateas possible. Iftwo married people arefiling together, both areequally responsiblefor supplying correct information. If
more space is needed, attach a separatesheetto this form. On the top of any additionalpages,writeyour name and case number(if known). Answerevery question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Doyou own or have any legal or equitable interest in any residence, building, land, or similarproperty?

        No. Go to Part 2.
   D Yes. Where isthe property?

 Paft 2: DescribeYour Vehicles


Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. Ifyou lease a vehicle, also report it on Schedule G: ExecutoryContracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

   D No
        Yes


  31       Make;       HONDA                                    Who has an interest in the property? Checkone       Do not deduct secured claims or exemptions. Put
                                                                                                                    the amount Qfany secured claims on Schedule D.
           Model:      CRV                                            Debtor 1 only                                 Creditors Wtio Have Claims Secumd by Property.
           Year:       2016                                     D Debtor 2 only                                     Current value of the        Current value of the
           Approximate mileage:                 52,000          D Debtor1 andDebtor2 only                           entire property?            portion you own?
           Other information:                                   D At leastone ofthe debtorsand another

                                                                D Check ifthis is community property                         $17, 000. 00                $17, 000.00
                                                                      (see instructions)



  32 Make;             NISSAN                                   Who has an interest in the property? checkone       Dosotdeductsecuredelaimsor exemptions. Put
                                                                                                                    the amount of any secured claims on Sehedule D.
     Model:            ALTIMA                                         Debtor 1 only                                 Creditors Who Have Claims Secured by Property.
           Year        2015                                     D Debtor2 only                                      Current value of the        Current value of the
           Approximate mileage:                 70, 000         D Debtor 1 and Debtor 2 only                        entire property?            portion you own?
           Other information:                                   D At least one of the debtors and another

                                                                D Checkifthisiscommunityproperty                              $9, 000. 00                  $9, 000. 00
                                                                      (see instructions)



4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

        No
   a Yes




Official Form 106A/B                                                          ScheduleA/B: Property                                                                page 1
Software Copyright (c) 1996-2019 Best Case. LLC-vmuw. bestcase. com                                                                                    Best Case Bankruptcy


               Case 2:19-bk-05842-PS                           Doc 8 Filed 05/13/19 Entered 05/13/19 15:55:56                                      Desc
                                                               Main Document     Page 3 of 37
  Debtor 1          AMADOU NDIAYE                                                                                       Case number (if known)


  5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
     .
         pages you have attached for Part 2. Write that number here............................................................................. =>           $26,000.00

  Part 3:       Describe Your Personal and Household Items

         you own or have any legal or equitable interest in any of the following items?                                                               Current value ofthe
                                                                                                                                                      portion you own?
                                                                                                                                                      Do not deduct secured
                                                                                                                                                      claims or exemptions.
 6. Household goods and furnishings
         Examples: Major appliances, furniture, linens, china, kitchenware
     D No
           Yes. Describe.....


                                        3 BEDS 200. 00, 2 DRESSERS 50. 00, 2 COUCHES 160. 00, 2 END
                                        TABLES 40. 00, 1 COFFEE TABLE 20. 00, 2 TV STANDS 50. 00, 1
                                        KITCHEN TABLE 6 CHAIRS 80. 00, 2 TVS 120. 00, 1 COMPUTER
                                        150. 00, 1 TABLET 50. 00                                                                                                     $920.00


7. Electronics
     Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
               including cell phones, cameras, media players, games
       No
     D Yes. Describe.....

8. Collectibles of value
     Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
                      other collections, memorabilia, collectibles
           No
     D Yes. Describe.....

9. Equipment for sports and hobbies
     Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
                      musical instruments
           No
    D Yes. Describe.....

10. Firearms
         Examples: Pistols, rifles, shotguns, ammunition, and related equipment
           No
    D Yes. Describe.....

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
    D No
           Yes. Describe.....


                                       CLOTHES                                                                                                                       $200.00


12. Jewelry
         Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
           No
    D Yes. Describe.....

13. Non-farm animals
    Examples: Dogs, cats, birds, horses
     No
    D Yes. Describe.....

14. Anyotherpersonalandhouseholditemsyoudidnotalreadylist, includinganyhealthaidsyoudidnotlist
           No
    D Yes. Give specific information.....

Official Form 106A/B                                                      ScheduleA/B: Property                                                                         page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase. com
                                                                                                                                                              BestCaseBankruptcy

                 Case 2:19-bk-05842-PS                           Doc 8 Filed 05/13/19 Entered 05/13/19 15:55:56                                            Desc
                                                                 Main Document     Page 4 of 37
 Debtor 1         AMADOU NDIAYE                                                                               Case number (if known)


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here                                                                                                         $1, 120. 00


 Part 4:   Describe Your Financial Assets

 Do you own or have any legal or equitable interest in any of the following?                                                           Current value of the
                                                                                                                                       portion you own?
                                                                                                                                       Do not deduct secured
                                                                                                                                       claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
     No
   D Yes.

17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
              institutions. If you have multiple accounts with the same institution, list each.
    D No
        Yes........................                                         Institution name:

                                           17. 1   Checking                                                                                            $300. 00


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts ;
     No
   D Yes..................        Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership,
    and joint venture
     No
    D Yes. Give specific information about them.
                                             Name of entity:                                                   % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
     No
    D Yes. Give specificinformation about them
                                              Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401 (k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
    D No
        Yes. List each account separately.
                                Type of account:                            Institution name:

                                          401(k)                                                                                                       $900.00


22. Security deposits and prepayments
      Yourshare of all unused depositsyou have made so that you may continue service or use from a company
      Examples:Agreementswith landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
      No
    D Yes......................                                             Institution name or individual:

23. Annuities (A contractfor a periodicpayment of moneyto you, eitherfor life or for a number ofyears)
      No
    D Yes.............                Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U. S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
        No

Official Form 106A/B                                                    Schedule A/B: Property                                                             page 3
Software Copyright (c) 1996-201 9 Best Case, LLC - www. bestcase. com                                                                          Best Case Bankruptcy


             Case 2:19-bk-05842-PS                               Doc 8 Filed 05/13/19 Entered 05/13/19 15:55:56                             Desc
                                                                 Main Document     Page 5 of 37
 Debtor 1        AMADOU NDIAYE                                                                               Case number (if known)

    D Yes.............           Institution name and description. Separately file the records of any interests. 11 U. S. C. § 521 (c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1 ), and rights or powers exercisable for your benefit
      No
    D Yes. Give specificinformation aboutthem...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
        No
    D Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
      No
    D Yes. Give specific information about them...

 Money or property owed to you?                                                                                                           Current value of the
                                                                                                                                          portion you own?
                                                                                                                                          Do not deduct secured
                                                                                                                                          cta'ims or exemptions.

28. Tax refunds owed to you
     No
    D Yes. Give specific information about them, including whether you already filed the returns and the tax years.......


29. Family support
    Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
     No
    D Yes. Give specificinformation......


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation, Social Security
              benefits; unpaid loans you made to someone else
        No
    D Yes. Give specific information..

31 Interests in insurance policies
    Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
     No
    D Yes. Namethe insurancecompanyofeach policyand list itsvalue.
                                           Company name:                                           Beneficiary:                            Surrender or refund
                                                                                                                                           value:

32. Any interest in property that is due you from someone who has died
      If you are the beneficiaryof a living trust, expect proceedsfrom a life insurance policy, or are currently entitled to receive property because
      someone has died.
        No
    D Yes. Give specific information..

33. Claims againstthird parties, whetheror not you havefiled a lawsuit or madea demand for payment
    Examples:Accidents, employment disputes, insurance claims, or rightsto sue
        No
    D Yes. Describeeach claim.

34. Othercontingentand unliquidatedclaimsofevery nature, includingcounterclaims ofthe debtorand rightsto set offclaims
        No
    D Yes. Describeeach claim.

35. Any financial assets you did not already list
     No
    D Yes. Givespecificinformation..

Official Form 106A/B                                                   Schedule A/B: Property                                                                 page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase. cam                                                                              Best Case Bankruptcy


             Case 2:19-bk-05842-PS                              Doc 8 Filed 05/13/19 Entered 05/13/19 15:55:56                                 Desc
                                                                Main Document     Page 6 of 37
 Debtor 1        AMADOU NDIAYE                                                                          Case number (ifknown)

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
    for Part 4. Write that number here.                                                                                               $1, 200. 00


 Part 5: DescribeAny Business-Related PropertyYou Ownor Have an Interest In. Listany real estate in Part 1.

37     o you own or haveany legal or equitable interest in any business-related property?
       No. Go to Part 6.
     D Yes. Goto line38.


 Part 6:   Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
           If you own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
       D Yes. Goto line47.

Part 7:          Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
          No
     D Yes. Give specific information.

54. Add the dollar value of all of your entries from Part 7. Write that number here                                                         $0.00

 PartB:         List the Totals of Each Part of this Form


55. Part 1: Total real estate, line 2                                                                                                          $0.00
56. Part 2: Total vehicles, line 5                                                    $26,000.00
57. Part 3: Total personal and household items, line 15                                $1, 120. 00
58. Part 4: Total financial assets, line 36                                            $1, 200. 00
59. Part 5: Total business-related property, line 45                                        $0. 00
60. Part 6: Total farm- and fishing-related property, line 52                               $0. 00
61. Part 7: Total other property not listed, line 54                                        $0. 00
62. Total personal property. Add lines 56 through 61...                               $28, 320. 00   Copy personal property total       $28,320.00

63. Total of all property on ScheduleA/B. Add line 55 + line 62                                                                      $28, 320. 00




Official Form 106A/B                                                ScheduleA/B: Property                                                       page 5
Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com                                                                    Best Case Bankruptcy

               Case 2:19-bk-05842-PS                         Doc 8 Filed 05/13/19 Entered 05/13/19 15:55:56                         Desc
                                                             Main Document     Page 7 of 37
 Fill in this information to identify your case:

 Debtor 1                 AMADOU NDIAYE
                           First Name                         Middle Name                       Last Name

 Debtor 2
 (Spouse if, filing)       First Name                         Middle Name                       Last Name


 United States Bankruptcy Court for the:                DISTRICT OF ARIZONA

 Case number
 (if known)                                                                                                                                 D Check if this is an
                                                                                                                                                amended filing


Official Form 106C
Schedule C: The Property You Claim as                                                                          empt                                                 4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2; Additional Page as necessary. On the top of any additional pages, write your name
and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amountas exempt. Alternatively, you may claim the full fair marketvalue of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions-such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds-may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.
 Part 1:        Identi   the Pro e        You Claim as Exem t

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions.                   11 U. S. C. § 522(b)(3)
      D You are claiming federal exemptions. 11 U. S.C. § 522(b)(2)
 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on              Current value of the       Amount of the exemption you claim        Specificlawsthat allowexemption
      Schedule A/B that lists this property                      portion you own
                                                                 Copy (ha value from
                                                                 s^ectofe/MS
      2016 HONDA CRV 52, 000 miles                                     $17, 000. 00                                         $0. 00   Ariz- Rev- stat- § 33-1125(8)
      Line from Schedule A/B: 3.1
                                                                                            D     100% affair market value, up to
                                                                                                  any applicable statutory limit

      2015 NISSANALTIMA70,000 miles                                         $9, 000. 00                                     $0.00    Ariz- Rev- Stat- § 33-1125(8)
      Line from Schedule A/B: 3.2
                                                                                            0 100%offairmarket value, upto
                                                                                                  any applicable statutory limit

      3 BEDS 200.00, 2 DRESSERS50.00, 2                                       $920.00                                    $920.00     Ariz- Rev- stat- § 33'1123
      COUCHES 160.00, 2 ENDTABLES
      40. 00, 1 COFFEE TABLE 20. 00, 2 TV                                                   1-1 100%offairmarketvalue, upto
      STANDS 50. 00, 1 KITCHEN TABLE 6                                                            any applicable statutory limit
      CHAIRS 80. 00, 2 TVS 120. 00, 1
      COMPUTER 150. 00, 1 TABLET 50. 00
      Line from Schedule A/B: 6.1

      CLOTHES                                                                 $200.00                                    $200.00     Ariz-Rev-Stafc§ 33-1125(1)
      Line from Schedule A/B: 11.1
                                                                                                  100% affair market value, up to
                                                                                                  any applicable statutory limit




Official Form 106C                                        Schedule C: The Property You Claim as Exempt                                                        page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase. com                                                                                    Best Case Bankruptcy


               Case 2:19-bk-05842-PS                            Doc 8 Filed 05/13/19 Entered 05/13/19 15:55:56                                       Desc
                                                                Main Document     Page 8 of 37
 Debtor1     AMADOU NDIAYE                                                                           Case number (if known)

      Brief description of the property and line on            Currentvalue ofthe   Amountafthe exempttonyou ctaim            Specific law®that allow exemption




      Checking:                                                             ).00                               $300. 00       Ariz-Rev-stat- §
      Line from Schedule A/B: 17.1                                                                                            33-1126(A)(9)
                                                                                    D 100%offairmarket value, upto
                                                                                        any applicable statutory limit

     401(k):                                                            $900. 00                               $900. 00       Ariz. Rev. Stat. §33-1126(6)
      Line from Schedule A/B: 21 .1
                                                                                    0 100%offairmarketvalue, upto
                                                                                        any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $170,350?
     (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
         No
      D     Yes. Did you acquirethe property covered bythe exemption within 1, 215 days before you filed this case?
            D     No
            D Yes




Official Form 106C                                      ScheduleC: The PropertyYou Claim as Exempt                                                       page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC-www. besfcase. com                                                                                 Best Case Bankruptcy

             Case 2:19-bk-05842-PS                            Doc 8 Filed 05/13/19 Entered 05/13/19 15:55:56                                    Desc
                                                              Main Document     Page 9 of 37
 Fill in this information to identify your case:

 Debtor 1                   AMADOU NDIAYE
                            First Name                     Middle Name                       Last Name

 Debtor 2
 (Spouse if, filing)        First Name                     Middle Name                       Last Name


 United States Bankruptcy Court for the:             DISTRICT OF ARIZONA

 Case number
 (if known)                                                                                                                                      D Check if this is an
                                                                                                                                                   amended filing

Official Form 106D
Schedule D: Creditors                                 ho Have Claims Secured by Property                                                                                12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case number (if
known).
1. Do any creditors have claims secured by your property?
        D No. Checkthis boxandsubmitthisform to the courtwithyourotherschedules.You havenothingelseto reporton thisform.
           Yes. Fill in all of the information below.
 Part 1.       L List All Secured Claims
                                                                                                                                      Columns                 Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately for
 each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As much     Amount of claim        Value of collateral     Unsecured
 as possible, list the dajms in alphabetical order according to the creditor's name.                           Do not deduct the      that supports this      portion
                                                                                                               value of collateral.   claim                   If any
 2.1
         AMERICAN HONDA
         FINANCE                                  Describe the property that secures the claim:                    $28, 294. 00               $17, 000. 00       $11, 294. 00
         Creditor's Name
                                                  2016 HONDA CRV 52, 000 miles

         6261 KATELLA AVE STE
                                                  As of the date you file, the claim is: Check all that
         1A                                       apply.
         Cypress, CA 90630                         D Contingent
         Number, Street, City, Slate & Zip Code    B Unliquidated
                                                  D Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
       Debtor 1 only                                 An agreement you made (such as mortgage or secured
 D Debtor 2 only                                      car loan)
 D Debtor 1 and Debtor 2 only                     D Statutory lien (such astax lien, mechanic's lien)
 D At least one ofthe debtorsand another          D Judgmentlienfroma lawsuit
 D Check if this claim relates to a               D Other (including a rightto offset)
       community debt

 Date debt was incurred          07/01/1 7               Last 4 digits of account number          4909




OfficialForm 106D                                 ScheduleD: CreditorsWhoHaveClaimsSecured by Property                                                              page 1 of 2
Software Copyright(c) 1996-2019Best Case, LLC- www.besicase.com                                                                                               Best Case Bankruptcy

               Case 2:19-bk-05842-PS                         Doc 8 Filed 05/13/19 Entered 05/13/19 15:55:56                                                  Desc
                                                             Main Document    Page 10 of 37
 Debtor 1 AMADOU NDIAYE                                                                                     Case number (ifknown)
               First Name                  Middle Name                     Last Name




 2.2
         REGIONAL
         ACCEPTANCE CORP                            Describethepropertythatsecurestheclaim:                        $15,028.00          $9, 000. 00        $6, 028. 00
         Creditor's Name
                                                    2015 NISSANALTIMA70,000 miles


                                                    As of the date you file, the claim is: Check all that
         304 KELLM ROAD                             apply.
         Virginia Beach,VA 23462                    D Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                    D Disputed
Who owes the debt? Check one.                       Nature of lien. Check all that apply.

       Debtor 1 only                                     An agreement you made (such as mortgage or secured
 D Debtor 2 only                                          car loan)
 D Debtor1 and Debtor2 only                         D Statutory lien (such astax lien, mechanic's lien)
 D At leastoneofthedebtorsandanother                D Judgment lien from a lawsuit
 D Checkifthis claim relatesto a                    D Other (including a rightto offset)
       community debt

 Date debt was incurred          07/01/1 7                  Last 4 digits of account number          4909




  Addthedollarvalueofyourentriesin ColumnA on this page.Writethatnumberhere:                                              $43,322.00
   If this is the last page of your form, add the dollar value totals from all pages.
  Write that numberhere:                                                                                                  otd,dAA.»

 Part 2: List Others to Be Notified for a Debt That You Alread Listed
 Usethis pageonly if you have othersto be notified aboutyour bankruptcyfor a debtthatyou already listed in Part 1. Forexample, if a collection agencyis trying
to collect from you for a debt you owe to someone else, list the creditor In Part 1, and then list the collection agency here. Similarly, if you have more than one
creditor for any of the debtsthatyou listed in Part 1, list the additionalcreditors here. Ifyou do not haveadditional persons to be notifiedfor anydebts in Part 1,
do not fill out or submit this page.




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC- www.bestcase.com                                                                                     Best Case Bankruptcy


              Case 2:19-bk-05842-PS                             Doc 8 Filed 05/13/19 Entered 05/13/19 15:55:56                                       Desc
                                                                Main Document    Page 11 of 37
 Fill in this information to identify your case:

                            AMADOU NDIAYE
                            First Name                       Middle Name                         Last Name

 Debtor 2
 (Spouse if, filing)        First Name                       Middle Name                         Last Name


 United States Bankruptcy Court for the:              DISTRICT OF ARIZONA

 Case number
 (if known)                                                                                                                                    D Check if this is an
                                                                                                                                                 amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                           12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORIPT claims. List the other party to
any executory contracts or unexpired leasesthat could result in a claim. Also list executorycontracts on ScheduleA/B: Property(Official Form 10GA/B)andon
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in Schedule
D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach
the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your name and case
number (if known).
 Part 1:          List All of Your PRIORITT Unsecured Claims
 1.        any creditors have priority unsecured claims against you?
           No. Go to Part2.
        Yes.
 Part 2:     List All of Your NONPRIORIF^ Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

       D No. You have nothing to report in this part. Submitthis form to the court with your other schedules.
           Yes.

 4. Listall ofyour nonpriority unsecuredclaims In the alphabeticalorder ofthe creditorwhoholds eachclaim. Ifa creditorhasmore than one nonpriorityunsecured
    claim, list thecreditorseparatelyfor eachclaim. Foreachclaim listed, identifywhattype ofclaimit Is. Donatlistclaimsalreadyinductedin Part I. Ifmoretiian one
    creditor holdsa partjcylarclaim, list theothercreditors in PartS.lf you have moreUWBtteesn()ftj3fi<MityunseeuEeslcteii-nsffilouttte CwttinugdenPageofPart2.
                                                                                                                                                     Total claim

 4.1          ACE CASH EXPRESS                                       Last 4 digits of account number         4909                                                   $650. 00
              Nonpriority Creditor's Name
              2716 W INDIANSCHOOLRD                                  When was the debt incurred?             07/01/18
              Phoenix, AZ 85017
              Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.
                                                                     D Contingent
                  Debtor 1 only
                                                                           Unliquidated
              D Debtor 2 only
                                                                     D Disputed
              D Debtor1 andDebtor2 only                              Type of NONPRIORITY unsecured claim:
              D At least one of the debtors and another              D Studentloans
              D Check ifthis claim is for a community debt           D Obligations arising out ofa separation agreement or divorce thatyou did not
              Is the claim subject to offset?                        report as priority claims
                  No                                                 D Debts to pension or profit-sharing plans, andothersimilar debts
              D Yes                                                        Other.Specify CREDIT




Official Form 106 E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 1 of 10
Software Copyright (c) 1996-2019 Best Case, LLC-www. bestcase. com                                            43775                                        Best Case Bankruptcy

               Case 2:19-bk-05842-PS                          Doc 8 Filed 05/13/19 Entered 05/13/19 15:55:56                                            Desc
                                                              Main Document    Page 12 of 37
 Debtor1 AMADOU NDIAYE                                                                                    Case number (ifknown)

 4.2       ACIMACREDIT                                                Last 4 digits of account number        4909                                           $1, 600. 00
           Nonpriority Creditor's Name
           9815SMONROEST                                              When was the debt incurred?            07/01 /17
           Sand , UT 84070
           Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
                                                                      D Contingent
              Debtor 1 only
                                                                         Unliquidated
           D Debtor 2 only
                                                                      D Disputed
           D Debtor 1 and Debtor 2 only                               Type of NONPRIORITf unsecured claim:
           D At least one of the debtors and another                  D Student loans
           D Check ifthis claim is for a community debt               D Obligations arising out ofa separation agreement or divorce thatyou did not
           Is the claim subject to offset?                            report as priority claims
               No                                                     D Debts to pension or profit-sharing plans, andothersimilar debts
           D Yes                                                         Other. Specify CREDIT

 4.3       AFNI INC                                                   Last4 digits of account number         UNTS                                             $921. 00
           Nonpriority Creditor's Name
           PO BOX 3427                                                Whenwasthe debt incurred?              07/01/17
           Bloomin ton, IL 61702
           Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
                                                                      D Contingent
              Debtor 1 only
                                                                         Unliquidated
           D Debtor 2 only
                                                                      D Disputed
           D Debtor1 andDebtor2 only                                  Type of NONPRIORITYunsecured claim:
           D At leastoneofthe debtorsandanother                       D Student loans
           D Check ifthis claim is for a community debt               D Obligations arising out ofa separation agreement ordivorce that you did not
           Is the claim subject to offset?                            report as priority claims
              No                                                      D Debtstopensionorprofit-sharingplans,andothersimilardebts
           D Yes                                                         Other. Specify CREDIT

 4.4       ALLIED CASH ADVANCE                                        Last4 digits of account number         4909                                          $2, 000. 00
           Nonpriority Creditor's Name
           71OW ELLIOT RD                                             When was the debt incurred?            07/01/18
           SUITE #104
           Tern e, AZ 85284
           NumberStreet City StateZipCode                             As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
                                                                      D Contingent
              Debtor 1 only
                                                                         Unliquidated
           D Debtor 2 only
                                                                      D Disputed
           D Debtor1 andDebtor2 only                                  Type of NONPRIORITY unsecured claim:
           D At least one ofthe debtors and another                   D Studentloans
           D Check ifthis claim is for a community debt               D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
           Is the. claim subject to offset?                           report as priority claims
              No                                                      D Debtsto pension or profit-sharing plans, andother similar debts
           D Yes                                                         Other. Specify CREDIT




Official Form 106 E/F                                    ScheduleE/F: Creditore WhoHave Unsecured Claims                                                     Page 2 of 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase. com                                                                                    Best Case Bankruptcy

            Case 2:19-bk-05842-PS                             Doc 8 Filed 05/13/19 Entered 05/13/19 15:55:56                                          Desc
                                                              Main Document    Page 13 of 37
 Debtor 1 AMADOU NDIAYE                                                                                Case number (ifknown)

 4.5      ARSTRAT                                                  Last 4 digits of account number        4547                                                S49.00
          Nonpriorlty Creditor's Name
          9800 CENTRE PARKWAY#1100                                 Whenwasthe debt incurred?              07/01/19
          Houston, TX 77036
          Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
          Who Incurred the debt? Check one.
                                                                   D Contingent
              Debtor 1 only
                                                                      Unliquidated
           D Debtor2 only
                                                                   D Disputed
           D Debtor 1 and Debtor 2 only                            Type of NONPRIORiry unsecured claim:
          D At least one of the debtors and another                D Student loans
          D Check ifthis claim is for a community debt             D Obligations arising out of a separation agreement or divorce thatyou did not
          Is the claim subject to offset?                          report as priority claims
              No                                                   D Debtsto pensionor profit-sharingplans, andothersimilardebts
          D Yes                                                       Other. Specify MEDICAL

 4.6      AXCSSFN/CNGO                                             Last4 digits of account number         4909                                           $2, 656. 00
          Nonpriority Creditor's Name
          7755 MONTGOMERYRD                                        When was the debt incurred?            07/01/18
          SUITE 4
          Cincinnati, OH 45236
          Number Street City State Zip Code                        As of the date you file, the claim is; Check all that apply
          Who incurred the debt? Check one.
                                                                   D Contingent
              Debtor 1 only
                                                                      Unliquidated
          D Debtor 2 only
                                                                   D Disputed
          D Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
          D At least one of the debtors and another                D Studentloans
          D Check ifthis claim is fora community debt              D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
          Is the claim subjectto offset?                           report as priority claims
              No                                                   D Debts to pension or profit-sharing plans, andother similar debts
          D Yes                                                       Other.Specify CREDIT

4.7       BANNER HEALTH                                            Last 4 digits of account number        9749                                              $142. 00
          Nonpriority Creditor's Name
          PC BOX 52616                                             When was the debt incurred?            07/01/18
          Phoenix, AZ 85072
          Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
          Who Incurred the debt? Check one.
                                                                   D Contingent
              Debtor 1 only
                                                                      Unliquidated
          D Debtor 2 only
                                                                   D Disputed
          D Debtor 1 and Debtor 2 only                             Type of NONPRIORFTYunsecured claim:
          D At least one of the debtors and another                D Student loans
          D Check if this claim Isfor a community debt             D Obligations arising out ofa separation agreement ordivorce that you did not
          Is the claim subject to offset?                          report as priority claims
              No                                                   D Debtsto pension or profit-sharing plans, andother similar debts
          D Yes                                                       Other. Specify CREDIT




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 3 of 10
Software Copyright (c) 1998-2019 Best Case. LLC-www.bestcase.com                                                                                     Best Case Bankruptcy


            Case 2:19-bk-05842-PS                           Doc 8 Filed 05/13/19 Entered 05/13/19 15:55:56                                          Desc
                                                            Main Document    Page 14 of 37
 Debtor 1 AMADOU NDIAYE                                                                                  Case number (ifknown)

 4.8       BUCKEYE CHECK CASHING OF AZ                               Last4 digits of account number         4909                                              $790.00
           Nonpriority Creditor's Name
           131 E SOUTHERN AVE #100                                   When was the debt incurred?            07/01/18
           Tern e, AZ 85282
           NumberStreet City StateZip Code                           As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
                                                                     D Contingent
              Debtor 1 only
                                                                        Unliquidated
           D Debtor 2 only
                                                                     D Disputed
           D Debtor1 andDebtor2 only                                 Type of NONPRIORIT/ unsecured claim:
           D At leastone ofthe debtorsand another                    D Studentloans
           D Checkifthisclaim isfora communitydebt                   D Obligations arising out of a separation agreement ordivorce that you did not
           Isthe claim subject to offset?                            report as priority claims

              No                                                     D Debts to pension or profit-sharing plans, and othersimilar debts
           D Yes                                                        Other. Specify CREDIT

 4.9       CAPITALONE BANK USA                                       Last4 digits of accountnumber          UNTS                                           $1, 675. 00
           Nonpriority Creditor's Name
           PO BOX 30285                                              When was the debt incurred?            07/01/18
           Salt Lake Ci , UT 84130
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
                                                                     D Contingent
              Debtor 1 only
                                                                        Unliquidated .
           D Debtor2 only
                                                                     D Disputed
           D Debtor 1 and Debtor 2 only                              Type of NONPRIORIF/ unsecured claim:
           D At leastoneofthedebtorsandanother                       D Student loans
           D Check if this claim is for a community debt             D Obligations arising out ofa separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                     D Debtsto pensionor profit-sharingplans, andothersimilardebts
           D Yes                                                        Other.SpecHy CREDIT

 4. 10     CASH 1 LOANS                                              Last 4 digits of account number        4909                                              $700.00
           Nonpriority Creditor's Name
           1405 W SOUTHERN AVE                                       When was the debt incurred?            07/01/17
           SUITE#1
           Tern e, AZ 85282
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Whoincurred the debt? Checkone.
                                                                     D Contingent
              Debtor 1 only
                                                                         Unliquidated
           D Debtor 2 only
                                                                     D Disputed
           D Debtor1 andDebtor2 only                                 Type of NONPRIORITV unsecured claim:
           D Atleastoneofthedebtorsandanother                        D Student loans
           D Check if this claim is for a community debt             D Obligations arising out ofa separation agreement ordivorce that you did not
           Isthe claim subject to offset?                            report as priority claims
              No                                                     D Debts to pension or profit-sharing plans, and other similar debts
           D Yes                                                        Other. Specify CREDIT




Official Form 106 E/F                                    ScheduleE/F: Creditors WhoHave Unsecured Claims                                                     Page 4 of 10
Software Copyright (c) 1996-2019 Best Case, LLC-www. bestcase. com                                                                                     Best Case Bankruptcy

            Case 2:19-bk-05842-PS                             Doc 8 Filed 05/13/19 Entered 05/13/19 15:55:56                                          Desc
                                                              Main Document    Page 15 of 37
 Debtor 1 AMADOU NDIAYE                                                                                    Case number (ifknown)

4. 11      CASH TIME                                                   Last4 digits of account number        4909                                               $700.00
           NonpriorityCreditor's Name
           7430 S 48TH ST                                              Whenwasthe debtincurred?               07/01/18
           Phoenix, AZ 85042
           NumberStreet City StateZip Code                             As of the date you file, the claim is: Check all that apply
           Who Incurred the debt? Check one.
                                                                       D Contingent
               Debtor 1 only
                                                                          Unliquidated
           D Debtor 2 only
                                                                       D Disputed
           D Debtor1 andDebtor2 only                                   Type of NONPRIORITV unsecured claim:
           D At least one ofthe debtors and another                    D Student loans
           D Check ifthis claim isfor a community debt                 D Obligations arising out of a separation agreement ordivorce that you did not
           Is the claim subject to offset?                             report as priority claims

               No                                                      D Debtsto pension or profit-sharing plans, andother similar debts
           D Yes                                                          Other. Specify CREDIT

4. 12      CHANDLERRADIOLOGYASSOC                                      Last 4 digits of account number       4394                                                 $17. 00
           Nonpriority Creditor's Name
           PO BOX 15368                                                When was the debt incurred?            07/01/18
           Scottsdale, AZ 85267-5368
           Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
           Whoincurred the debt? Check one.
                                                                       D Contingent
               Debtor 1 only
                                                                          Unliquidated
           D Debtor 2 only
                                                                       D Disputed
           D Debtor1 andDebtor2 only                                   Type of NONPRIORITY unsecured claim:
           D At leastone ofthe debtorsand another                      D Student loans
           D Check ifthis claim is for a community debt                D Obligations arising out ofa separation agreement or divorce thatyou did not
           Is the claim subject to offset?                             report as priority claims

               No                                                      D Debtsto pension or profit-sharing plans, and other similar debts
           D Yes                                                          Other.Specify MEDICAL

4. 13      CHECKMATE                                                   Last 4 digits of account number        4909                                           $1, 300. 00
           Nonpriority Creditor's Name
           4855EWARNERRD#19                                            Whenwasthe debt incurred?              07/01/18
           Phoenix, AZ 85044
           Number Street City State Zip Code                           As of the dateyou file, the claim is: Checkall thatapply
           Who Incurred the debt? Check one.
                                                                       D Contingent
               Debtor 1 only
                                                                          Unliquidated
           D Debtor2 only
                                                                       D Disputed
           D Debtor1 andDebtor2 only                                   Type of NONPRIORITfunsecured claim:
           D At leastone ofthe debtorsand another                      D Student loans
           D Checkifthisclaim isfora communitydebt                     D Obligations arising out ofa separation agreement or divorce thatyou did not
           Is the claim subject to offset?                             report as priority claims
               No                                                      D Debtsto pensionor profit-sharingplans, andothersimilardebts
           D Yes                                                          OtherSpecify CREDIT




Official Form 106 E/F                                     Schedule BF: Creditors Who Have Unsecured Claims                                                     Page 5 of 10
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase. com                                                                                     Best Case Bankruptcy


             Case 2:19-bk-05842-PS                              Doc 8 Filed 05/13/19 Entered 05/13/19 15:55:56                                          Desc
                                                                Main Document    Page 16 of 37
 Debtorl AMADOUNDIAYE                                                                                      Case number (ifknown)

 4. 14     CHECKSMART                                                  Last4 digits of account number        4909                                            $1,300.00
           Nonpriority Creditor's Name
           131 E SOUTHERN AVE                                          When was the debt incurred?           06/01 /18
           Tern e, AZ 85282
           Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one
                                                                       D Contingent
               Debtor 1 only
                                                                          Unliquidated
           D Debtor 2 only
                                                                       D Disputed
           D Debtor 1 and Debtor 2 only                                Type of NONPRIORITYunsecured claim:
           D At leastoneofthe debtorsand another                       D Student loans
           D Check ifthis claim is for a community debt                D Obligations arising out ofa separation agreement or divorce thatyou did not
           Is the claim subject to offset?                             report as priority claims
               No                                                      D Debtsto pensionor profit-sharingplans, andothersimilardebts
           D Yes                                                          Other. Specify CREDIT

 4. 15     CREDITONE BANK                                              Last4 digits of accountnumber         4909                                               $545.00
           Nonpriority Creditor's Name
           PO BOX 98872                                                Whenwasthe debtincurred?               07/01/17
           Las Ve as, NV 89193
           Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
                                                                       D Contingent
               Debtor 1 only
                                                                          Unliquidated
           D Debtor 2 only
                                                                       D Disputed
           D Debtor1 andDebtor2 only                                   Type of NONPRIORIFC unsecured claim:
           D At least one of the debtors and another                   D Studentloans
           D Check if this claim is for a community debt               D Obligations arising out ofa separation agreement ordivorce that you did not
           Is the claim subject to offset?                             report as priority claims
               No                                                      D Debts to pension or profit-sharing plans, and other similar debts
           D Yes                                                          Other. Specify CREDIT

           CREDIT PROTECTIONASSOC                                      Last4 digits of account number         4909                                              $694. 00
           Nonpriority Creditor's Name
           13355 NOELRD STE 2100                                       When was the debt incurred?            07/01/18
           Dallas, TX 75240
           Number Street City State Zip Code                           As ofthe dateyou file, the claim is: Checkall thatapply
           Who incurred the debt? Check one.
                                                                       D Contingent
               Debtor 1 only
                                                                           Unliquidated
           D Debtor2 only
                                                                       D Disputed
           D Debtor 1 and Debtor 2 only                                Type of NONPRIORITYunsecuredclaim:
           D At leastone ofthedebtors and another                      D Studentloans
           D Checkifthisclaimisfora communitydebt                      D Obligations arising out ofa separation agreement or divorce that you did not
           Is the claim subject to offset?                             report as priority claims
               No                                                      D Debts to pension or profit-sharing plans, and other similar debts
           D Yes                                                          Other. Specify CREDIT




Official Form 106 E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 6 of 10
Software Copyright (c) 1986-2019 Best Case, LLC - www. bestcase. com                                                                                     Best Case Bankruptcy


             Case 2:19-bk-05842-PS                             Doc 8 Filed 05/13/19 Entered 05/13/19 15:55:56                                           Desc
                                                               Main Document    Page 17 of 37
 Debtor 1 AMADOU NDIAYE                                                                                    Case number (ifknown)

4. 17      CREDIT PROTECTION ASSOC                                     Last4 digits of account number         2129                                             $695. 00
           Nonpriority Creditor's Name
           13355 NOEL RD STE 2100                                      Whenwasthe debtincurred?               02/01/19
           Dallas, TX 75240
           NumberStreet City StateZipCode                              As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one
                                                                       D Contingent
               Debtor 1 only
                                                                          Unliquidated
           D Debtor2 only
                                                                       D Disputed
           D Debtor1 andDebtor2 only                                   Type of NONPRIORIT/ unsecured claim:
           D At leastone ofthe debtorsandanother                       D Student loans
           D Check if this claim is for a community debt               D Obligationsarisingoutofa separationagreementordivorcethatyou didnot
           Is the claim subject to offset?                             report as priority claims

               No                                                      D Debts to pension or profit-sharing plans, and other similar debts
           D Yes                                                          Other. Specify COX

4. 18      DISCOVER                                                    Last4 digits of accountnumber          9774                                          $1,452. 00
           Nonpriority Creditor's Name
           PO BOX 51908                                                Whenwasthe debt incurred?              07/01/17
           Los An eles, CA 90051
           Number Street City State Zip Code                           As ofthe date you file, the claim is: Checkall thatapply
           Who incurred the debt? Check one.
                                                                       D Contingent
               Debtor 1 only
                                                                           Unliquidated
           D Debtor2 only
                                                                       D Disputed
           D Debtor 1 and Debtor 2 only                                Type of NONPRIORITYunsecured claim;
           D At leastoneofthe debtorsandanother                        D Student loans
           D Checkifthisclaim is fora communitydebt                    D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
           Is the claim subjectto offset?                              report as priority claims

               No                                                      D Debtsto pension or profit-sharing plans, and other similar debts
           D Yes                                                          Other. Specify CREDIT

           ENHANCEDRECOVERY
4. 19      COMPANIES                                                   Last4 digitsofaccountnumber 4909                                                        $125. 00
           Nonpriority Creditor's Name
           PO BOX 57547                                                When was the debt incurred?            07/01 /18
           Jacksonville, FL 32241
           NumberStreet City StateZipCode                              As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
                                                                       D Contingent
               Debtor 1 only
                                                                           Unliquidated
           D Debtor2 only
                                                                       D Disputed
           D Debtor1 andDebtor2 only                                   Type of NONPRIORITYunsecured claim:
           D At leastone ofthe debtorsand another                      D Studentloans
           D Checkifthisclaim is fora communitydebt                    D Obligations arising out ofa separation agreement or divorce thatyou did not
           Isthe claim subjectto offset?                               report as priority claims
               No                                                      D Debtsto pensionor profit-sharingplans, andothersimilardebts
           D Yes                                                           Other.Specify CREDIT




Official Form 106 E/F                                     Schedule E/F: Creditors WhoHave Unsecured Claims                                                    Page 7 of 10
Software Copyright (c) 1996-2019 Bast Case, LLC - www. bestcase. com                                                                                    Best Case Bankruptcy

             Case 2:19-bk-05842-PS                              Doc 8 Filed 05/13/19 Entered 05/13/19 15:55:56                                         Desc
                                                                Main Document    Page 18 of 37
 Debtor 1 AMADOU NDIAYE                                                                                    Case number (if known)

 4.20      HEALTH CARE COLLECTIONS                                     Last4 digits of account number         4909                                               $141. 00
           Nonpriority Creditor's Name
           PO BOX 82910                                                Whenwasthe debt incurred?              04/01/18
           Phoenix, AZ 85071
           Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
                                                                       D Contingent
               Debtor 1 only
                                                                          Unliquidated
           D Debtor 2 only
                                                                       D Disputed
           D Debtor 1 and Debtor 2 only                                Type of NONPRIORITYunsecuredclaim:
           D At least one of the debtors and another                   D Student loans
           D Check if this claim is for a community debt               D Obligations arising out of a separation agreement or divorce thatyou did not
           Is the claim subject to offset?                             report as priority claims
               No                                                      D Debtsto pension or profit-sharing plans, and other similar debts
           D Yes                                                          Other.Specify MEDICAL

 4. 21     HOME CREDIT US LLC                                          Last4 digits of accountnumber          7222                                            $1,400.00
           Nonpriority Creditor's Name
           PO BOX 5470                                                 Whenwasthe debtincurred?               07/01/18
           Carol Stream, IL 60197
           Number Street City State Zip Code                           As ofthe dateyou file, the claim is: Check all that apply
           Who incurred the debt? Check one.
                                                                       D Contingent
               Debtor 1 only
                                                                          Unliquidated
           D Debtor2 only
                                                                       D Disputed
           D Debtor1 andDebtor2 only                                   Type of NONPRIORITYunsecuredclaim:
           DA( least one of the debtors and another                    D Student loans
           D Check ifthis claim is for a community debt                D Obligations arising out of a separation agreement ordivorce that you did not
           Is the claim subject to offset?                             report as priority claims

               No                                                      D Debts to pension or profit-sharing plans, andother similar debts
           D Yes                                                          Other.Specify CREDIT

 4. 22     MACY'S                                                      Last 4 digits of account number        6470                                            $1, 176. 00
           Nonpriority Creditor's Name
                                                                       When was the debt incurred?            07/01/18
           PO BOX 78008
           Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
                                                                       D Contingent
               Debtor 1 only
                                                                          Unliquidated
           D Debtor2 only
                                                                       D Disputed
           D Debtor1 andDebtor2 only                                   Type of NONPRIORITf unsecured claim:
           D At leastoneofthedebtorsandanother                         a Student loans
           D Checkifthisclaimisfora communitydebt                      D Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subjectto offset?                              report as priority claims
               No                                                      D Debts to pension or profit-sharing plans, and other similar debts
           D Yes                                                          Other. Specify CREDIT




Official Form 106 E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 8 of 10
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcasB. com                                                                                      Best Case Bankruptcy

             Case 2:19-bk-05842-PS                              Doc 8 Filed 05/13/19 Entered 05/13/19 15:55:56                                           Desc
                                                                Main Document    Page 19 of 37
 Debtor 1 AMADOU NDIAYE                                                                                  Case number (if known)

           NATIONAL MEDICAL
 4. 23     PROFESSIONALS                                             Last4 digits ofaccount number          3611                                             $441.00
           Nonpriority Creditor's Name
           PO BOX 841047                                             Whenwasthe debt incurred?              02/07/18
           Dallas, TX 75284
           Number Street City State Zip Code                         As of the date you file, the claim Is: Check all that apply
           Who incurred the debt? Check one.
                                                                     D Contingent
              Debtor 1 only
                                                                         Unliquidated
           D Debtor2 only
                                                                     D Disputed
           D Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
           D At least one of the debtors and another                 D Studentloans
           D Check ifthis claim is fora community debt               D Obligations arising out ofa separation agreement ordivorce thatyou did not
           Is the claim subject to offset?                           report as priority claims
              No                                                     D Debts to pension or profit-sharing plans, and other similar debts
           D Yes                                                        Other.Specify MEDICAL

4. 24      ONLINEINFORMATIONSVS                                      Last 4 digits of account number        4909                                             $139. 00
           Nonpriority Creditor's Name
           PO BOX 1489                                               Whenwasthe debt incurred?              07/01/18
          Winterville, NC 28590
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                     D Contingent
              Debtor 1 only
                                                                         Unliquidated
           D Debtor2 only
                                                                     D Disputed
           D Debtor1 and Debtor2 only                                Type of NONPRIORITY unsecured claim:
           D At least one of the debtors and another                 D Student loans
           D Check ifthis claim is for a community debt              D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
           Is the claim subject to offset?                           report as priority claims

              No                                                     D Debtsto pensionor profit-sharingplans, andothersimilardebts
           D Yes                                                        Other. Specify CREDIT

4. 25      ORTHOARIZONA                                              Last 4 digits of account number        8254                                             $132. 00
           Nonpriority Creditor's Name
           2940 E BANNERGATEWAY OR                                   Whenwasthe debt incurred?              07/01/18
           SUITE 200
           Gilbert, AZ85234
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                     D Contingent
              Debtor 1 only
                                                                         Unliquidated
           D Debtor 2 only
                                                                     D Disputed
           D Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
           D At least one of the debtors and another                 D Studentloans
           D Check ifthis claim is for a community debt              D Obligations arising out ofa separation agreement ordivorce that you did not
           Is the claim subject to offset?                           report as priority claims
              No                                                     a Debts to pension or profit-sharing plans, and other similar debts
           a Yes                                                        Other Specify MEDICAL




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 9 of 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Banknjptcy


            Case 2:19-bk-05842-PS                            Doc 8 Filed 05/13/19 Entered 05/13/19 15:55:56                                          Desc
                                                             Main Document    Page 20 of 37
 Debtor1 AMADOU NDIAYE                                                                                     Case number (if known)

 4. 26     PROGRESSIVELEASING                                          Last 4 digits of account number        4909                                                  $160. 00
           Nonpriority Creditor's Name
           256 WEST DATA DRIVE                                         Whenwasthe debt incurred?              07/01/18
           Dra er, UT 84020
           NumberStreet CityStateZip Code                              As of the date you file, the claim is: Check all that apply
           Whoincurred the debt? Checkone.
                                                                       D Contingent
                Debtor 1 only
                                                                          Unliquidated
           D Debtor 2 only
                                                                       D Disputed
           D Debtor 1 and Debtor2 only                                 Typeof NONPRIORIPfunsecuredclaim:
           D At least one of the debtors and another                   D Student loans
           D Check Ifthis claim is for a community debt                D Obligations arising out ofa separation agreement ordivorce thatyou did not
           Is the claim subject to offset?                             report as priority claims
                No                                                     D Debtsto pension or profit-sharing plans, and other similar debts
           D Yes                                                          Other. Specify CREDIT

 4. 27     SPEEDY CASH                                                 Last 4 digits of account number        4909                                               $1,200.00
           Nonpriority Creditor's Name
           1960 W BASELINERD                                           When was the debt incurred?            07/01/18
           Mesa, AZ 85202
           Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
           Who Incurred the debt? Check one.
                                                                       D Contingent
                Debtor 1 only
                                                                          Unliquidated
           D Debtor 2 only
                                                                       D Disputed
           D Debtor 1 and Debtor 2 only                                Type of NONPRIORIT^ unsecured claim:
           D At least one ofthe debtors and another                    D Studentloans
           D Check ifthis claim is for a community debt                D Obligations arising out of a separation agreement ordivorce thatyou did not
           Is the claim subject to offset?                             report as priority claims
                No                                                     D Debtstopensionorprofit-sharingplans,andothersimilardebts
           D Yes                                                          Other. Specify CREDIT

 Part 3:      List Others to Be Notified About a Debt That You Alread Listed
5. Usethis pageonly if you have others to be notified aboutyour bankruptcy,for a debtthatyou alreadylisted in Parts 1 or 2. Forexample, if a collection agencyis
   trying to collect from you for a debtyou oweto someone else, list the original creditor in Parts 1 or 2, then listthe collection agency here. Similarly, ifyou have
   more than one creditorfor anyofthe debtsthatyou listed In Parts 1 or 2, list the additionalcreditors here. Ifyou do not haveadditional personsto be notifiedfor
   any debts in Parts 1 or 2, do not fill out or submit this page.

 Part 4:      Add the Amounts for Each T                e of Unsecured Claim

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each type
   of unsecured claim.

                                                                                                                                     Total Claim
                        6a.     Domestic support obligations                                                  6a. $                                 0.00
 Total claims
  from Part 1           6b.     Taxes and certain other debts you owe the government                          6b. $                                 0.00
                        6c.     Claims for death or personal Injury while you were intoxicated                6C. $                                 0.00
                        6d.     Other. Add all other priority unsecured claims. Write that amount here.       6d. $                                 0.00

                        6e. Total Priority. Add lines 6a through 6d.                                          6e.                                   0.00

                                                                                                                                     total Claim
                        6f.     Student loans                                                                 6f.                                   0.00
 Total claims
  from Part 2           6g. Obligationsarisingout ofa separation agreementor divorce thatyou
                                did not report as priority claims                                             69-                                   0.00
                        6h.     Debts to pension or profit-sharing plans, and other similar debts             6h.                                   0.00
                        6i.     Other. Add all other nonpriority unsecured claims. Write that amount here. 6i.                                22, 800. 00

                        6j.     Total Nonpriority. Add lines 6f through 6i.                                                                   22, 800. 00



Official Form 106 E/F                                     Schedule BF: Creditors Who Have Unsecured Claims                                                         Page 10 of 10
Software Copyright (c) 1S96-2019 Best Case, LLC - www. bestcase. cam                                                                                         Best Case Bankruptcy

             Case 2:19-bk-05842-PS                              Doc 8 Filed 05/13/19 Entered 05/13/19 15:55:56                                              Desc
                                                                Main Document    Page 21 of 37
 Fill in this information to identify your case:

                          AMADOU NDIAYE
                           First Name                         MiddleName              Last Name

 Debtor 2
 (Spouse if. filing)      First Name                          MiddleName              Last Name


 United States Bankruptcy Court for the:                DISTRICT OF ARIZONA

 Case number
 (if known)                                                                                                                       d Check if this is an
                                                                                                                                    amended filing



Official Form 106G
Schedule G: Execute                                     Contracts and Unex ired Leases                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1         Do you have any executory contracts or unexpired leases?
              No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
          D Yes. Fill in all ofthe information beloweven ifthe contactsof leasesare listed on ScheduleA/B:Property(Official Form 106A/B).
2.        List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
          example, rent, vehicle lease, cell phone). Seethe instructionsfor this form in the instruction bookletfor more examples of executory contracts
          and unexpired leases.


          Person or company with whom you have the contract or lease                    State what the contract or lease is for
                          Name, Number, Street, City, StateandZIPCode
    2.1
            Name


            Number      Street


            d                                        State                 ZIPCode
    2.2
            Name


            Number      Street

            d                                        State                 ZIP Code
    2.3
            Name



            Number      Street


            d                                        State                 ZIPCode
    2.4
            Name



            Number      Street


            d                                        State                 ZIPCode
    2.5
            Name



            Number      Street


            City                                     State                 ZIP Code




Official Form 106G                                 Schedule G: Executory Contracts and Unexpired Leases                                              Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase. com                                                                           Best Case Bankruptcy


                Case 2:19-bk-05842-PS                           Doc 8 Filed 05/13/19 Entered 05/13/19 15:55:56                                Desc
                                                                Main Document    Page 22 of 37
 Fill in this information to identify your case:

 Debtor 1                     AMADOU NDIAYE
                              First Name                            Middle Name         Last Name

 Debtor 2
 (Spouse if. filing)          First Name                            Middle Name         Last Name


 United States Bankruptcy Court for the:                    DISTRICTOF ARIZONA

 Case number
 (if known)                                                                                                                       d Check if this is an
                                                                                                                                    amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                             12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsiblefor supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answerevery question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

           No
       D Yes

       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

       D No. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

                 D No
                   Yes.

                          In which community state or territory did you live?           -NONE-           Fill in the name and current address of that person.


                          Name of your spouse, former spouse, or legal equivalent
                          Number. Street, City, State & Zip Code


   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
       in line 2 againas a codebtor only if that person is a guarantoror cosigner. Makesure you have listed the creditor on ScheduleD (Official
       Form 106D), ScheduleBF (Official Form 106E/F),or ScheduleG (Official Form 106G). Use ScheduleD, ScheduleE/F, or ScheduleG to
       fill out Column 2.

                Column 1:four codebtor                                                                  Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                          Check all schedulesthat apply:

                                                                                                        D Schedule D, line
                                                                                                        D Schedule E/F, line
                                                                                                        D Schedule G, line
                 Number              Street
                 City                                       State                        ZIPCode



                                                                                                        D Schedule D, line
                 Name
                                                                                                        D Schedule E/F, line
                                                                                                        D Schedule G, line
                 Number              Street
                 City                                       State                        ZIPCode




Official Form 1061-1                                                                Schedule H: Your Codebtors                                     Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC -www. bestcase. com                                                                            Best Case Bankruptcy


                Case 2:19-bk-05842-PS                                Doc 8 Filed 05/13/19 Entered 05/13/19 15:55:56                         Desc
                                                                     Main Document    Page 23 of 37
Fill in this information to identify your case:

Debtor 1                       AMADOU NDIAYE
Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the:           DISTRICT OF ARIZONA

Case number                                                                                           Check if this is:
(If known)                                                                                            D An amendedfiling
                                                                                                      D A supplement showing postpetition chapter
                                                                                                          13 income as of the following date;

Official Form 1061                                                                                        MM /DD/YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurateas possible. Iftwo married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filingjointly, and your spouse is living with you, include information aboutyour
spouse. Ifyou are separated and your spouse is not filing with you, do not include information aboutyour spouse. If more space is needed,
attach a separatesheetto this form. On the top of any additional pages, writeyour name and case number (if known). Answerevery question.

Parti:                Describe Em lo ment

       Fill in your employment
       information.
       If you have more than one job,                                   Employed                                Employed
       attach a separate page with           Employment status
       information about additional                                 D Notemployed                            D Not employed
       employers.
                                             Occupation             ACCOUNTINGASSOCIATE
       Include part-time, seasonal, or
       self-employed work.                   Employer's name        FIRSTAMERICAN

       Occupation may include student        Employer's address
       or homemaker, if it applies.


                                             How long employed there?        2 YEARS
Part 2:               Give Details About Monthl    Income

Estimate monthly income as of the date you file this form. Ifyou have nothing to report for any line, write $0 in the space. Includeyour non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.




        List monthly gross wages, salary, and commissions (before all payroll
2-     deductions). Ifnot paidmonthly, calculatewhatthe monthlywagewould be.               2.    $        3,416.00        $         435.00

3.      Estimate and list monthly overtime pay.                                            3.   +$             0.00       +$           0. 00

4.     Calculate gross Income. Add line 2 + line 3.                                        4.    $     3,416. 00              $   435. 00




Official Form 1061                                                      Schedule I: Your Income                                                 page 1
              Case 2:19-bk-05842-PS                    Doc 8 Filed 05/13/19 Entered 05/13/19 15:55:56                               Desc
                                                       Main Document    Page 24 of 37
Debtor1 AMADOU NDIAYE                                                                            Case number {if known)




     Copy line 4 here                                                                     4. .    $         3, 416. 00    $          435. 00

5.   List all payroll deductions:
     5a.    Tax, Medicare, and Social Security deductions                                 5a.     $           387.00      $              0. 00
     5b.    Mandatory contributions for retirement plans                                  5b.     $             0.00      $              0. 00
     5c.    Voluntary contributions for retirement plans                                  5c.     $              0. 00    $              0. 00
     5d.    Required repayments of retirement fund loans                                  5d.     $              0.00   $                0.00
     5e.    Insurance                                                                     5e.     $             44. 00  $                0.00
     5f.    Domestic support obligations                                                  5f.     $              0.00   $                0.00
     5g.    Union dues                                                                    sg.     $              0.00   $                0.00
     5h.    Other deductions. Specify:                                                    5h.+ $                 0.00 + $                0. 00
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $            431. 00     $              0. 00
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $          2 985.00      $          435. 00
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
           Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
           monthly net income.                                                            8a.     $              0.00                    0. 00
     Sb.    Interest and dividends                                                        8b.     $              0.00                    0.00
     8c.    Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
           settlement, and property settlement.                                           8c.     $              0.00                    0. 00
     8d.    Unemployment compensation                                                     8d.     $              0.00                    0.00
     8e.   Social Security                                                                8e.     $              0.00                    0.00
     8f.   Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
           that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
           Specify:                                                                       8f.     $              0.00     $              0.00
     sg. Pension or retirement income                                                     8g.     $              0.00     $              0. 00
     8h.   Other monthly income. Specify:                                                 8h.+ $                 0.00 + $                0. 00

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9. $                   0.00                     0.00

10. Calculate monthly income. Add line 7 + line 9.                                    10. $           2,985. 00 + $           435. 00 = $        3,420. 00
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
     other friends or relatives.
     Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
     Specify:                                                                                                                 11. +$                 0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedulesand Statistical Summary of Certain Liabilitiesand Related Data, if it
     applies                           '                                         -                                               12. $           3,420. 00
                                                                                                                                     Combined
                                                                                                                                     monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
      D      Yes. Explain:




Official Form 1061                                                     Schedule I: Your Income                                                    page 2
           Case 2:19-bk-05842-PS                  Doc 8 Filed 05/13/19 Entered 05/13/19 15:55:56                                     Desc
                                                  Main Document    Page 25 of 37
 Fill in this information to identify your case:

Debtor 1              AMADOU NDIAYE                                                                         Check if this is:
                                                                                                            [] An amended filing
Debtor 2                                                                                                    [3 A supplement showing postpetition chapter
(Spouse, if filing)                                                                                             13 expenses as of the following date:

United States BankruptcyCourtfor the:    DISTRICTOF ARIZONA                                                        MM / DD / YYYY

Case number
(If known)



Official Form 106J
Schedule J: Your Ex enses                                                                                                                              12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part           Describe Your Household
1.     Is this a joint case?
           No. Go to line 2.
       D Yes. Does Debtor 2 live in a separate household?
                D No
                D Yes. Debtor2 must file Official Form 106J-2, Expensesfor Separate Householdof Debtor2.

2.     Do you have dependents?          D NO
       Do not list Debtor 1                        Fill out this information for   Dependent's relationship to        Dependent's    Does dependent
                                            Yes.
       and Debtor 2.                               each dependent.............     Debtor 1 or Debtor 2               age            live with you?

       Do not state the                                                                                                              D No
       dependents names.                                                           SON                                11                Yes
                                                                                                                                     D No
                                                                                   DAUGHTER                           13                Yes
                                                                                                                                     D No
                                                                                   SON                                17               Yes
                                                                                                                                     D No
                                                                                                                                     D Yes
3.     Do your expenses include                    No
       expenses of people other than
       yourself and your dependents?
                                               D Yes

           Estimate Your On oin Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 1061.)

4.     The rental or home ownershipexpenses for your residence. Includefirst mortgage
       payments and any rent for the ground or lot.                                                         4. $                       1,200. 00

       If not included in line 4:

       4a.     Real estate taxes                                                                           4a. $                              0.00
       4b.     Property, homeowner's, or renter's insurance                                                4b. $                              0.00
       4c.     Home maintenance, repair, and upkeep expenses                                               4c. $                              0.00
       4d.     Homeowner's association or condominium dues                                                 4d. $                              0.00
5.     Additional mortgage payments for your residence, such as home equity loans                           5. $                              0.00




Official Form 106J                                                   Schedule J: Your Expenses                                                        page 1

           Case 2:19-bk-05842-PS                     Doc 8 Filed 05/13/19 Entered 05/13/19 15:55:56                                     Desc
                                                     Main Document    Page 26 of 37
 Debtor 1       AMADOU NDIAYE                                                                    Case number (if known)

 6.    Utilities:
       6a. Electricity, heat, natural gas                                                              6a.   $                            215. 00
       6b. Water, sewer, garbage collection                                                            6b.   $                              0.00
       6c. Telephone, cell phone, Internet, satellite, and cable services                              6c.   $                            480.00
       6d. Other. Specify:                                                                             6d.   $                              0.00
 7.    Food and housekeeping supplies                                                                   7.   $                            400. 00
 8.    Childcare and children's education costs                                                         8.   $                              0.00
 9.  Clothing, laundry, and dry cleaning                                                                9.   $                             50.00
 10. Personal care products and services                                                               10.   $                               0.00
 11. Medical and dental expenses                                                                       11.   $                            200.00
 12. Transportation. Include gas, maintenance, bus or train fare.
     Do not include car payments.                                                                      12. $                              200. 00
 13. Entertainment, clubs, recreation, newspapers, magazines, and books                                13. $                              100. 00
 14. Charitable contributions and religious donations                                                  14. $                                 0.00
 15.   Insurance.
       Do not include insurance deducted from your pay or included in lines 4 or 20.
       15a.     Life insurance                                                                       15a. $                                  0.00
       15b.     Health insurance                                                                     15b. $                                  0.00
       15c.     Vehicle insurance                                                                    15C. $                               224. 00
       15d. Other insurance. Specify:                                                       15d. $                                          0. 00
 16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
       Specify:                                                                              16. $                                           0. 00
 17.   Installment or lease payments:
       17a. Car payments for Vehicle 1                                                      17a. $                                        499.00
       17b. Car payments for Vehicle 2                                                      17b. $                                        385. 00
       17c. Other. Specify:                                                                 17c. $                                          0. 00
       17d. Other. Specify:                                                                 17d. $                                          0. 00
 18.   Your payments of alimony, maintenance, and support that you did not report as
       deducted from your pay on line 5, Schedule I, Your Income (Official Form 1061).       18. $                                           0.00
 19.   Other payments you make to support others who do not live with you.                        $                                          0.00
       Specify:                                                                              19.
20.    Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
       20a. Mortgages on other property                                                     20a. $                                           0.00
       20b.     Real estate taxes                                                                    20b. $                                  0.00
    20c. Property, homeowner's, or renter's insurance                                                20c. $                                  0.00
    20d. Maintenance, repair, and upkeep expenses                                                    20d. $                                  0.00
    20e. Homeowner's association or condominium dues                                                 20e. $                                  0.00
21. Other: Specify:                                                                                    21. +$                                0.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                 s                   3, 953. 00
       22b. Copy line 22 (monthly expensesfor Debtor2), if any, from Official Form 106J-2                        $
       22c. Add line 22a and 22b. The result is your monthly expenses.                                           $                   3, 953. 00
23.    Calculate your monthly net income.
       23a. Copy line 12 (your combined monthly income) from Schedule I.                             23a. $                            3, 420. 00
       23b. Copy your monthly expenses from line 22c above.                                          23b. -$                           3, 953. 00

       23c. Subtract your monthly expenses from your monthly income.
            The result is your monthly net income.                                                   23c. , $                            -533.00
24.    Do you expect an increase or decrease in your expenses within the year after you file this form?
       Forexample, do you expectto finish payingforyourcar loan withintheyearor do you expectyour mortgage paymentto increaseor decreasebecauseof a
       modification to the terms of your mortgage?
          No.
       D Yes.              Explain here:




Official Form 106J                                              Schedule J: Your Expenses                                                             page?

         Case 2:19-bk-05842-PS                       Doc 8 Filed 05/13/19 Entered 05/13/19 15:55:56                                      Desc
                                                     Main Document    Page 27 of 37
 Fill in this information to identify your case:

 Debtor 1                    AMADOU NDIAYE
                             First Name                   Middle Name              Last Name

 Debtor 2
 (Spouse if, filing)         First Name                   Middle Name              Last Name

 United States Bankruptcy Court forthe:             DISTRICTOFARIZONA

 Case number
 (if known)                                                                                                                       d Check if this is an
                                                                                                                                    amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                        12/15

Iftwo married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U. S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

        D       No
                Yes. Name of person         MARK BLUEMKE                                                       Attach Bankruptcy Petition Preparer's Notice,
                                                                                                               Declaration, and Signature (Official Form 119)


       Unde        enalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that t      yaretr    a    correct.


                       A OUNDIAYE                                                      Signature of Debtor 2
              Signature of Deb r 1.

              Date                        /^ 2<oy                                      Date




Official Form 106Dec                                     Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2019 Best Case, LLC-www.bestcase.com                                                                               Best Case Bankruptcy




               Case 2:19-bk-05842-PS                       Doc 8 Filed 05/13/19 Entered 05/13/19 15:55:56                                  Desc
                                                           Main Document    Page 28 of 37
 Fill in this information to identify your case:

 Debtor                   AMADOU NDIAYE
                          First Name                        Middle Name                 Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name                 Last Name


 United States Bankruptcy Court for the:              DISTRICT OF ARIZONA

 Case number
 (if known)                                                                                                                             D Check if this is an
                                                                                                                                          amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                               4/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

              Married
       D      Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

       D       No
              Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                  Dates Debtor
                                                                 Dates  Debtor11           Debtor 2 Prior Address:                             Dates Debtor 2
                                                                 lived there                                                                   lived there
        4909 W JOSHUABLVD#2027                                   From-To:                  D Same as Debtor 1                                  D Same as Debtor 1
        Chandler, AZ 85226                                       06-2017/06-2018                                                               From-To:




        6131 N 27TH AVE #2078                                    From-To:                  D Same as Debtor 1                                  D Same as Debtor 1
        Phoenix, AZ 85017                                        05-2015/05-2017                                                               From-To:




3.     Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
stetes andterritories includeArizona, California, Idaho, Louisiana, Nevada, NewMexico, Puerto Rico, Texas, Washingtonand Wisconsin.)

       D      No
              Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Didyou haveany income from employment or from operating a business during this yearor the two previous calendaryears?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1

       D      No
              Yes. Fill in the details.

                                                   Debtor 1                                                     DebtorZ
                                                   Sources of Income               Gross income                 Sources of income              Gross Income
                                                   Check ati that apply.           (before deductions and       Check all that apply.          (before deductions
                                                                                   exclusions)                                                 and exclusions)

OfficialForm 107                                        Statementof FinancialAffairsfor IndividualsFilingfor Bankruptcy                                          page 1
Software Copyright (c) 1996-2019 Best Case, LLC-www. bestcase. com                                                                                  Best Case Bankruptcy


               Case 2:19-bk-05842-PS                          Doc 8 Filed 05/13/19 Entered 05/13/19 15:55:56                                     Desc
                                                              Main Document    Page 29 of 37
 Debtor 1      AMADOU NDIAYE                                                                                Case number (ifknown)



                                                   Debtor 1                                                         Debtors
                                                   Sources of income                ©cessincome                     Sourcesof income         ©rossincome
                                                   Check all that apply.            (before deductions and          Check all that apply.    (before deductions
                                                                                    exclusions)                                              and exclusions)
 From January 1 of current year until                Wages, commissions,                         $12, 626. 00       D Wages, commissions,
 the date you filed for bankruptcy:                bonuses, tips                                                    bonuses, tips

                                                   D Operating a business                                           D Operating a business

                                                   D Wages,commissions,                           $1, 150. 00       D Wages,commissions,
                                                   bonuses, tips                                                    bonuses, tips

                                                       Operating a business                                         D Operating a business

 For last calendar year:                             Wages, commissions,                         $39,454.00         D Wages, commissions,
 (January 1 to December 31, 2018)                  bonuses, tips                                                    bonuses, tips

                                                   D Operatinga business                                            D Operatinga business

                                                   D Wages, commissions,                          $5,377.00         D Wages, commissions,
                                                   bonuses, tips                                                    bonuses, tips

                                                       Operating a business                                         D Operating a business


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
      unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
      gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

            No
      D Yes. Fill in the details.

                                                   Debtor 1
                                                   Sources of income                 Gross income from              Sources of income        Gross income
                                                   Describe below.                   each source                    Describe betew.          (before deductions
                                                                                     (before deductions and                                  and exclusions)
                                                                                     exclusions)

 Part 3:      List Certain Pa ments You Made Before You Filed for Bankruptc

6.    Are either Debtor 1 's or Debtor 2's debts primarily consumer debts?
      D No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U. S. C. § 101(8) as "incurred by an
                    individual primarily for a personal, family, or household purpose."

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6, 825* or more?
                     D No.         Goto line7.
                     D Yes Listbeloweachcreditortowhomyoupaida total of$6, 825*ormoreinoneormorepayments andthetotal amountyou
                                   paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                   not include payments to an attorney for this bankruptcy case.
                     * Subjectto adjustment on 4/01/22 and every 3 years after that for cases filed on or afterthe date of adjustment.
            Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                          No.      Go to line 7.
                     1-1 Yes Listbeloweachcreditortowhomyoupaida totalof$600ormoreandthetotalamountyoupaidthatcreditor.Donot
                                   include payments for domesticsupport obligations, such as child support and alimony. Also, do not include payments to
                                   an attorney for this bankruptcy case.




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 2
Software Copyright (c) 1986-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy


            Case 2:19-bk-05842-PS                             Doc 8 Filed 05/13/19 Entered 05/13/19 15:55:56                                  Desc
                                                              Main Document    Page 30 of 37
 Debtor 1     AMADOU NDIAYE                                                                               Case number (ifknown)



      Creditor's Name and Address                            Dates of payment              Total amount           Amount you
                                                                                                      paw           still owe

     Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
     Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
     corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent,
      including one for a business you operate as a sole proprietor. 11 U. S. C. § 101. Includepayments for domesticsupport obligations, such as child
      support and alimony.

            No
      D     Yes. List all payments to an insider.
      Insider's Name and Address                             Dates of payment              Total amount           Amount you        Reason for this payment
                                                                                                                    stilt owe

8.   Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

            No
      D     Yes. Listall payments to an insider
      Insider's Name and Address                              Dates of payment             Total amount           Amount you        Reason for this payment
                                                                                                      paid          still owe       Include creditor's name

 Part 4:     Identi    Le al Actions, Re ossessions, and Foreclosures

9.   Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
     List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
     modifications, and contract disputes.

            No
      D     Yes. Fill in the details.
      Case title                                              Nature of the case          Court or agency                           Status of the case
      Case number

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

            No. Go to line 1 1.
      D     Yes. Fill in the information below.
      Creditor Name and Address                               Describe the Property                                         Date                         Value of the
                                                                                                                                                            property
                                                              Explain what happened

11   Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
     accounts or refuse to make a payment because you owed a debt?
         No
     D Yes. Fill in the details.
      Creditor Name and Address                               Describe the action the creditor took                         Date action was                  Amount
                                                                                                                            taken

12. Within 1 year beforeyou filed for bankruptcy, was any of your property in the possession of an assigneefor the benefitof creditors, a
      court-appointed receiver, a custodian, or another official?
            No
      D     Yes




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page3
Software Copyright (c) 1996-2019Best Case, LLC-www.bestcase.com                                                                                     Best Case Bankruptcy


            Case 2:19-bk-05842-PS                          Doc 8 Filed 05/13/19 Entered 05/13/19 15:55:56                                        Desc
                                                           Main Document    Page 31 of 37
 Debtor 1      AMADOU NDIAYE                                                                                 Case number (if known)




 Part 5:      List Certain Gifts and Contributions

13.         in 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
            No
      D     Yes. Fill in the detailsfor each gift.
       Gifts with a total value of more than $600                      Describe the gifts                                      Dates you gave                 Value
       per person                                                                                                              the gifts
       Person to Whom You Gave the Gift and
       Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
            No
      D     Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                  Describe what you contributed                           Dates you                      Value
       more than $600                                                                                                          contributed
       Charity's Name
       AddreSS (Number, Street, City, State and ZIP Code)

 Pa rt 6:     List Certai n Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything becauseof theft, fire, other
      disaster, or gambling?

            No
      D     Yes. Fill in the details.
       Describe the property you lost and                     Describe any insurance coverage for the loss                     Date of your      Value of property
       how the loss occurred                                                                                                   toss                           lost
                                                              Include the amount that insurance has paid. List
                                                              pending insurance claims on line 33 of SehedalQA/B:
                                                              Property.

 Part?:       List Certain Pa merits or Transfers

16. Within I year before you filed for bankruptcy, did you or anyoneelse acting on your behalfpay or transfer any property to anyoneyou
      consulted about seeking bankruptcy or preparing a bankruptcy petition?
      Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

      a      No
            Yes. Fill in the details.
       Person Who Was Paid                                             Description and value of any property                   Data payment             Amount of
       Address                                                         transferred                                             or transfer was           payment
       Email or website address                                                                                                made
       Person Who Made the Payment, if Not You
       AFFORDABLE DOCUMENTS AZ LLC                                                                                             04-26-19                    $200.00
       60 E RIO SALADO PKWY
       SUITE 900
       Tempe, AZ 85281


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

             No
      a      Yes. Fill in the details.
       Person Who Was Paid                                             Description and value of any property                   Date payment             Amount of
       Address                                                         transferred                                             or transferwas              payment
                                                                                                                               made




Official Form 107                                        Statement of Financial Affairs for Individuals Filing for Bankmptcy                                    page 4

Software Copyright (c) 1996-2019 Besl Case, LLC - www. bestcase. com                                                                               Best Case Bankruptcy


             Case 2:19-bk-05842-PS                              Doc 8 Filed 05/13/19 Entered 05/13/19 15:55:56                                   Desc
                                                                Main Document    Page 32 of 37
Debtor 1      AMADOU NDIAYE                                                                             Case number (.ifknown)



18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
         No
     D      Yes. Fill in the details.
      Person Who Received Transfer                               Description and value of                   Describe any property or     Date transfer was
      Address                                                    property transferred                       payments received or debts   made
                                                                                                            paid in exchange
      Person's relationship to you

19. Within 10 years before you filed for bankruptcy, did you transferany property to a self-settled trust or similar device of whichyou are a
    beneficiary?(These are often called asset-protectiondevices.}
            No
     D      Yes. Fill in the details.
      Name of trust                                              Description and value of the property transferred                       Date Transfer was
                                                                                                                                         made

Part 8:       List of Certain Financial Accounts, Instruments, Safe De osit Boxes, and Stora e Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
     houses, pension funds, cooperatives, associations, and other financial institutions.
            No
     D      Yes. Fill in the details.
      Name of Financial Institutionand                     Last4 digits of                Type of account or        Date account was            Last balance
      Address (Number,Street,City,StateandZIP              account number                 instrument                closed, sold,         before closing or
      Code)                                                                                                         moved, or                      transfer
                                                                                                                    transferred

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

            No
     D      Yes. Fill in the details.
      Name of Financial Institution                             Who else had access to It?              Describe the contents              Do you still
      Address (Number,Street,City, StateandZIPCode)             Address (Number,Street,City,                                               have it?
                                                                State and ZIP Code)

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

            No
     D      Yes. Fill in the details.
      Name of Storage Facility                                  Who else has or had access              Describethe contents               Do you still
      Address (Number,Street,City, StataandZIPCode)             to it?                                                                     have it?
                                                                Address [Numbsr, Street, City,
                                                                State andZIPCode)

Part 9:       Identi   Pro e      You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
    for someone.

            No
     D      Yes. Fill in the details.
      Owner's Name                                              Where is the property?                  Describethe property                          Value
      Address (Number,Street,City, StateandZIPCode)              (Number, Street, City, State and ZIP
                                                                 Code)

 Part 10:     Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

     Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 5
SoftwareCopyright(c) 1996-2019BestCase, LLC- www.bestcase.com                                                                               BestCaseBankruptcy

            Case 2:19-bk-05842-PS                       Doc 8 Filed 05/13/19 Entered 05/13/19 15:55:56                                   Desc
                                                        Main Document    Page 33 of 37
 Debtor 1      AMADOU NDIAYE                                                                                     Case number (if known)




      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedingsthat you know about, regardless of when they occurred.
24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

            No
      D     Yes. Fill in the details.
       Name of site                                                   Governmental unit                             Environmental law, if you          Date of notice
       Address (Number, Street, City, State and ZIPCode)              Address (Number, Street, City, State and      know it
                                                                      ZIPCode)

25. Have you notified any governmental unit of any release of hazardous material?

            No
      D     Yes. Fill in the details.
       Name of site                                                   Governmental unit                                                                Date of notice
       Address (Number,Street,City,StateandZIPCode)                   Address (Number, Street, City, State and      know it
                                                                      ZIPCode)

26. Have you been a party in anyjudicial or administrative proceeding underany environmental law? Includesettlements and orders.

            No
      D Yes. Fill in the details.
       Case Title                                                     Court or agency                            Nature of the case                    Status of the
       Case Number                                                    Name                                                                             ease
                                                                      Address (Number, Street, City.
                                                                      State and ZIP Code)

 Part 11      Give Details About Your Business or Connections to An Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
            D A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
            D A member of a limited liability company (LLC) or limited liability partnership (LLP)
            D A partner in a partnership
            D An officer, director, or managing executive of a corporation
            a An owner of at least 5% of the voting or equity securities of a corporation

            No. None of the above applies. Go to Part 12.
      D Yes. Checkall thatapplyaboveandfill in the details belowforeachbusiness.
       Business Name                                             Describethe nature of the business                   Employer Identlfleatlen number
       Address                                                                                                        Donot include SocialSecurity numberor ITIN.
       (Number, Street, City, State and ZIP Code)                Name of accountantor bookkeeper
                                                                                                                      Dates business existed

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

            No
      D Yes. Fill in the details below.
       Name                                                      Date Issued
       Address
       (Number, Street, City, State and ZIP Code)

 Part 12:     Si n Below

I have read the answers on this Statementof FinancialAffairsand any attachments, and I declare under penalty of perjury that the answers
OfficialForm 107                        StatementofFinancialAffairsforIndividualsFilingforBankmptey                                  pages
Software Copyright (c) 1996-2019 Best Case, LLC- www. bestcase. com                                                                                     Best Case Bankruptcy

             Case 2:19-bk-05842-PS                            Doc 8 Filed 05/13/19 Entered 05/13/19 15:55:56                                       Desc
                                                              Main Document    Page 34 of 37
 Debtor 1     AMADOU NDIAYE                                                                         Case number (it known)




are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with    ankru cy case can result in fines up to $250, 000, or imprisonment for up to 20 years, or both.
18 U. C. §             341, 1519, and 3571.


 AM       OU          YE                                            Signature of Debtor 2
 Signature of Debtor 1

 Date                                      ^                        Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
  No
D Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
D No
   Yes. Name of Person            MARK BLUEMKE .Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




OfficialForm 107                                    StatementofFinancialAffairsfor IndividualsFilingforBankruptcy                             page 7
SoftwareCopyright(c) 1996-2019Best Case, LLC- www.bestcase.com                                                                    Best Case Bankruptcy


            Case 2:19-bk-05842-PS                         Doc 8 Filed 05/13/19 Entered 05/13/19 15:55:56                       Desc
                                                          Main Document    Page 35 of 37
 Fill in this information to identify your case:

 Debtor 1                 AMADOU NDIAYE
                          First Name                       Middle Name               Last Name

 Debtor 2
 (Spouse if, filing)      First Name                       Middle Name               LastName

 United States Bankruptcy Court for the:             DISTRICT OF ARIZONA

 Case number
 (if known)                                                                                                               D Check if this is an
                                                                                                                            amended filing



Official Form 108
Statement of Intention for Individuals Filin                                                     Under Cha ter7                               12/15


If you are an individualfiling under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
               on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identifythe creditorandthe property that is collateral               Whatde you intendto do with (tie p-operty that   DMywi etalm the property
                                                                         secures a debt?                                  as exempt on Schedule C?


    Creditor's         AMERICAN HONDA FINANCE                            D Surrenderthe property.                         D No
    name:                                                                D Retain the property and redeem it.
                                                                            Retain the property and enter into a            Yes
    Description of 2016 HONDA CRV 52, 000 miles                             Reaffirmation Agreement.
    property                                                             D Retain the property and [explain]:
    securing debt:



    Creditor's         REGIONALACCEPTANCECORP                            D Surrender the property.                        D No
    name;                                                                D Retain the property and redeem it.
                                                                            Retain the property and enter into a            Yes
    Description of 2015 NISSAN ALTIMA 70, 000                               ReafRrmation Agreement.
    property       miles                                                 D Retain the property and [explain]:
    securing debt:

 Part 2:        List Your Unex ired Personal Prope              Leases
1-or any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 p^erffiie ywa unexpired personal ( ^>?rty teases




OfficialForm 108                                       Statement of Intention for IndividualsFiling Under Chapter 7                               page 1

Software Copyright (c) 1996-2019 Best Case, LLC- www.bestcase.com                                                                     Best Case Bankruptcy




               Case 2:19-bk-05842-PS                         Doc 8 Filed 05/13/19 Entered 05/13/19 15:55:56                        Desc
                                                             Main Document    Page 36 of 37
 Debtor 1       AMADOU NDIAYE                                                                         Case number (ifknown)


 Lessor's name:                                                                                                               D No
 Description of leased
 Property:                                                                                                                    D Yes

 Lessor's name:                                                                                                               a No
 Description of leased
 Property:                                                                                                                    D Yes

 Lessor's name:.                                                                                                              D No
 Description of teased
 Property:                                                                                                                    D Yes

 Lessor's name:                                                                                                               D No
 Description of leased
 Property:                                                                                                                    D Yes

 Lessor's name:                                                                                                               D No
 Description of leased
 Property:                                                                                                                    D Yes

 Lessor's name:                                                                                                               D No
 Description of leased
 Property:                                                                                                                    D Yes

 Lessor's name:                                                                                                               D No
 Description of leased
 Property:                                                                                                                    D Yes

 Part 3:      Si n Below


Under enalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
props that is     j t to an unexpired lease.


           MA             IAYE                                                          Signature of Debtor 2
       Signature of Debtor 1

       Date                                                                         Date




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                              page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy




            Case 2:19-bk-05842-PS                            Doc 8 Filed 05/13/19 Entered 05/13/19 15:55:56                           Desc
                                                             Main Document    Page 37 of 37
